 



Exhibit 10.73
SEPARATION AGREEMENT AND GENERAL RELEASE
          This Separation Agreement and General Release (“Agreement”) is entered
into by and between Barry S. Watson (“Employee”) and Alion Science and
Technology Corporation (“Alion” or the “Company”) as of the latest date of
execution by the parties to this Agreement. This Agreement supersedes and
cancels any prior employment agreements or arrangements Employee may have
entered into with Alion or its subsidiaries, affiliates, successors, assigns or
predecessors in interest, including without limitation the Employment Agreement
between Employee and Alion dated December 20, 2002 (the “Employment Agreement”),
except as otherwise provided in this Agreement; provided, however, that the
Employee Intellectual Property Agreement between Employee and Alion dated
December 18, 2002, shall remain in full force and effect.
          In consideration of the mutual covenants, agreements and
representations contained herein, the adequacy of which is hereby acknowledged,
the parties hereto expressly and intentionally bind themselves as follows:
     1. SEPARATION OF EMPLOYEE
     Employee hereby agrees that he will announce his retirement from Alion and
has notified Alion as of April 21, 2006 (the “Notification Date”) that his
employment as Sector Senior Vice President and Sector Manager for the Systems
Technology Sector of Alion will cease. Alion and Employee agree that Employee
shall remain an employee with Alion in an untitled position until April 28, 2006
(the “Separation Date”). Employee voluntarily resigns from employment with the
Company effective upon the Separation Date, or, if earlier, upon death or the
date Employee accepts alternative employment, and the Company hereby accepts
Employee’s resignation. Employee expressly acknowledges that, upon the
occurrence of the Separation Date, he will no longer be an employee of Alion.
Except as provided in Paragraph 2 below, effective as of the Notification Date,
Employee shall not be eligible for further pay or benefits, including without
limitation any benefits under any severance pay plan applicable to him as an
employee of Alion, except as provided in this Agreement. From the period of the
Notification Date through the Separation Date, and except as otherwise expressly
permitted by Alion’s Chief Executive Officer, Employee shall not perform any
work for Alion, shall cease all of his activities in connection with his duties
at Alion, shall have no authority to act on behalf of or bind Alion and shall
not represent to any third party or to any employee, agent or representative of
Alion that he has any title, role or authority to act for or on behalf of Alion;
provided, however, that, up to the Separation Date, Employee shall provide
reasonable assistance and cooperation to Alion at such times as Alion may
reasonably request. In addition, effective on the Notification Date, Employee
expressly resigns from all offices, directorships and fiduciary positions with
the Company or any related entities, including without limitation as a director
of METI, Inc., a subsidiary of Alion.





--------------------------------------------------------------------------------



 



     2. PAYMENTS BY ALION
          (a) For the period from the Notification Date through the Separation
Date (the “Salary Continuance Period”), Employee shall remain on the Company’s
payroll at his current prorated annual base salary (the “Salary Continuance
Payments”). If Employee signs and does not revoke this Agreement, then, within
eight (8) business days from the seven day period set forth in
Paragraph 4(c)(ii), Alion shall make a lump sum severance payment to Employee in
the amount of $486,449.62.
          (b) In addition to the Salary Continuance Payments and lump sum
severance payment set forth above, the Company shall pay to Employee, within
sixty (60) days from the Separation Date, a lump sum amount equal to
$1,164,933.70 representing all amounts due for the vested and prorated unvested
shares of phantom stock under the Alion Phantom Stock Plan (the “Plan”) and the
Phantom Stock Agreements executed between the Company and Employee pursuant to
the Plan for the Dates of Grants, as defined in the Plan, of February 11, 2003
and November 3, 2003. Such amount, computed as [x shares] times [share price]
shall be increased or decreased as necessary to reflect the “Fair Market Value”
assigned to shares under the Plan as of the March 31 “Valuation Date” (as such
terms are defined in the Plan).
          (c) In addition to the above payments, the Company shall pay to
Employee, contemporaneously with the payments set forth in Paragraph 2(a) above,
an amount of $24,236.45 for outstanding accrued Paid Time Off (“PTO”).
          (d) Employee shall be permitted to continue the use of the automobile
under the Company’s current automobile lease for Employee until the Separation
Date. On or before close of business on the Separation Date, Employee shall
return the automobile, along with all accessories purchased or reimbursed by the
Company, to the Company’s Director of Human Resources. As of one (1) day after
the Separation Date, any insurance coverage on behalf of Employee with regard to
such automobile shall cease at the Company’s discretion.
          (e) Except as provided in this Agreement, no further payments shall be
made to Employee.
          (f) The Company shall withhold such tax, payroll and other amounts
from payments under this Agreement as Employee authorizes or the Company
reasonably believes to be required by law.
     3. EMPLOYMENT BENEFITS
          (a) Employee agrees and acknowledges that his participation in any
401(k) Plan, short-term and long-term Disability Plans, or any other benefit
plans made available to him as a Alion employee, and his participation in and
entitlement to any and all other benefits in which he is currently enrolled, but
which are not specifically addressed in this Agreement, will terminate on the
Separation Date.

2



--------------------------------------------------------------------------------



 



          (b) Employee’s participation in the Alion medical, dental, vision and
other insurance plans shall cease as of the Separation Date, provided that
Employee and/or Employee’s eligible dependent(s) remain eligible for such
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
after the Separation Date, as provided by applicable law. Notwithstanding the
foregoing, to the extent that Employee is eligible for and elects COBRA
continuation coverage for Employee and any eligible dependent(s), for a period
of eighteen (18) months from the Separation Date, the Company will reduce the
cost of coverage that Employee is required to pay under such plans as elected by
Employee pursuant to COBRA to the then current cost of such benefits to active
employees as of the Separation Date; provided, however, that Alion has and
reserves the right to amend, modify or replace such plans to provide
substantially similar insured coverage.
        (c) Except as otherwise provided in this Agreement, Employee waives any
right of participation in, or additional benefits under, the employee benefit,
fringe benefit and compensation plans of Alion with respect to any period after
the Separation Date.
     4. GENERAL RELEASE BY EMPLOYEE
          (a) Employee hereby releases and forever discharges Alion, its
subsidiaries, affiliates, insurers, predecessors, successors, and assigns, and
the directors, officers, shareholders, employees, representatives and agents of
each of the foregoing (collectively “Releasees”) of and from the following:
          (i) Any and all claims, demands, and liabilities whatsoever of every
name and nature (other than those arising directly out of this Agreement),
including, without limitation, those with respect to Employee’s employment by
Alion, or the terms and conditions of employment, benefits or compensation, or
termination of his employment, which Employee has or ever had against Releasees;
and
          (ii) Without limitation, any and all claims known or unknown as of the
date of execution of this Agreement for tortious injury, breach of contract,
and/or wrongful discharge (including, without limitation, any claim for
constructive discharge), all claims for infliction of emotional distress, all
claims for slander, libel, or defamation of character, and all claims for
reinstatement, back pay, front pay, compensatory or punitive damages, severance
pay, attorneys’ fees, or costs, as related to Employee’s employment by Alion, or
the terms and conditions or termination of his employment, benefits or
compensation, or termination of such employment; and
          (iii) Without limitation, any and all claims known or unknown based
upon any allegation of employment discrimination, including, without limitation,
discrimination on the basis of race, color, sex, sexual orientation, age
(including any claim pursuant to the Federal Age Discrimination in Employment
Act), religion, disability, national origin or any other classification
protected under applicable law.

3



--------------------------------------------------------------------------------



 



          (b) It is agreed and understood that this release is a GENERAL RELEASE
to be construed in the broadest possible manner consistent with applicable law.
          (c) Employee acknowledges and agrees that Employee:
          (i) has not filed or pursued any claim released hereby against any
Releasee by filing a lawsuit in any local, state or federal court for or on
account of anything which has occurred up to the present time as a result of
Employee’s employment or termination of employment, and Employee shall not seek
reinstatement with, or damages of any nature, severance pay, attorneys’ fees, or
costs from any Releasee; and
          (ii) has been given the opportunity, if he so desires, to consider
this Agreement for twenty-one (21) days before executing it. Any change made to
the Agreement during the 21-day period, whether material or not, will not
restart the running of the 21-day period. In the event that Employee executes
this Agreement within twenty-one (21) days of the date of its delivery to him,
he acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for the entire twenty-one (21) day
period. For a period of seven (7) days from the date of the execution of this
Agreement, Employee shall retain the right to revoke this Agreement in
accordance with 29 U.S.C. § 626 by written notice to Alion, c/o Kathy Madaleno,
Director of Human Resources, 1750 Tysons Boulevard, McLean, Virginia 22102. This
Agreement shall not become effective or enforceable until the expiration of such
revocation period; and
          (iii) has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so; and
          (iv) has received full and adequate consideration for this General
Release; and
          (v) fully understands and acknowledges the significance and
consequences of this Agreement and represents by his signature that the terms of
this Agreement are fully understood and voluntarily accepted by him. This
Agreement has been individually negotiated by Employee and is not part of a
group exit incentive or other group employment termination program.
          (d) Excluded from this General Release are any claims or rights which
cannot be waived by law, including the right to challenge the enforceability of
this Agreement and the Employee’s right to file a charge with an administrative
agency or participate in any agency investigation. However, Employee is waiving
his right to recover any money in connection with such a charge or
investigation. Employee is also waiving his right to recover money in connection
with a charge filed by any other individual or by the Equal Employment
Opportunity Commission or any other federal, state or local agency.

4



--------------------------------------------------------------------------------



 



          (e) This General Release becoming and remaining effective shall be a
condition precedent to Employee obtaining any payments or benefits under this
Agreement.
     5. NONDISCLOSURE OF INFORMATION; RETURN OF PROPERTY
          (a) Employee shall keep secret and confidential and shall not disclose
to any third party, in any fashion or for any purpose whatsoever, any
information regarding Alion which is (i) not available to the general public,
and/or (ii) not generally known outside the Company, and (iii) is considered
proprietary to or a trade secret of the Company, to which he has or will have
had access at any time during the course of his employment by the Company,
including, without limitation, any information relating to: the Company’s
business or operations; its plans, strategies, prospects or objectives; its
products, technology, processes or specifications; its research and development
operations or plans; its customers and customer lists; its manufacturing,
distribution, sales, service, support and marketing practices and operations;
its financial condition and results of operations; its operational strengths and
weaknesses; and, its personnel and compensation policies and procedures.
          (b) Employee agrees to return to Alion, on the Notification Date or at
such later time as Alion may allow in its sole discretion, (i) all documents,
data, material, details and copies thereof in any form (electronic or hard copy)
that are the property of Alion or were created using Alion resources or during
any hours worked for Alion including, without limitation, any data referred to
in the immediately preceding Paragraph; and (ii) all other Alion property
including, without limitation, all computer equipment (except as otherwise
agreed, but including electronic information and/or software on Alion-provided
computer equipment to be retained by Employee) and associated passwords,
property passes, keys, credit cards, business cards and identification badges.
     6. NO DETRIMENTAL COMMUNICATIONS
          Employee agrees that he will not make, disclose or cause to be
disclosed any negative, adverse, false or derogatory comments or statements
about Releasees with regard to any product or service provided by Releasees,
about Releasees’ prospects for the future, or about Releasees in general. Alion
agrees that no authorized officer of Alion will disclose or cause to be
disclosed outside of Releasees any negative, adverse, false or derogatory
comments or statements about Employee. The parties agree that this provision
will not be construed so as to bar any person from providing full and truthful
testimony in response to a summons, court or administrative order or subpoena,
or as otherwise provided by law. For the limited purposes of this Paragraph
only, the term “Releasees” shall mean only the directors, chief executive
officer, senior vice presidents and corporate vice presidents of Alion.

5



--------------------------------------------------------------------------------



 



     7. FUTURE ASSISTANCE
          Alion may seek the assistance and cooperation of Employee in
connection with any audit, investigation, litigation or proceeding arising out
of matters within the knowledge of Employee and related to his position as an
employee of Alion, and in any such instance, Employee shall provide such
assistance, cooperation or testimony, and Alion shall pay Employee’s reasonable
costs and expenses in connection therewith.
     8. NON-COMPETITION; NON-SOLICITATION
     Employee acknowledges and recognizes the highly competitive nature of the
business of Alion and Alion’s subsidiaries and affiliates and, accordingly,
agrees as follows:
          (a) As of the Notification Date and for a period of one (1) year after
the Separation Date,, Employee agrees that he will not, without the prior
written consent of Alion, directly or indirectly, whether as a principal, agent,
employee, consultant, contractor, advisor, representative, stockholder (other
than as a holder of an interest of five percent (5%) or less in the equity of
any corporation whose stock is traded on a public stock exchange), or in any
other capacity:
               (i) provide any services, advice or assistance to any business,
person or entity which competes with Alion in connection with any contract or
other business arrangement in which Employee (1) was involved, directly or
indirectly; (2) acquired knowledge through access to confidential information;
or (3) had any responsibility or material and direct involvement (except that
this restriction shall not apply if Employee provides services, advice or
assistance to or within a separate division or operating unit, of any such
business, person or entity, that does not itself compete with Alion or any of
its subsidiaries or affiliates and Employee has had no involvement with any part
of such business, person or entity that competes with Alion);
               (ii) solicit, entice, divert or take away, or attempt to solicit,
entice or divert or to take away, the business or patronage of any of the
clients, customers or accounts, or prospective clients, customers or accounts,
of Alion, or any individual or entity having a business relationship with Alion,
in which Employee was involved or acquired knowledge through access to such
confidential information, or to induce or attempt to induce, directly or
indirectly, any individual or entity having a business relationship with Alion,
whether as an employee, consultant, customer or otherwise, to terminate or cease
such relationship; or

6



--------------------------------------------------------------------------------



 



               (iii) (1) solicit or encourage any employee of Alion or any of
Alion’s subsidiaries or affiliates to leave the employment of Alion or such
subsidiary or affiliate, provided that such employee was employed or had an
offer of employment with Alion at the time Employee ceases to be employed by
Alion; (2) without Alion’s written permission, hire any such employee who was
employed by Alion or Alion’s subsidiaries or affiliates as of the Separation
Date or who left employment with Alion or Alion’s subsidiaries or affiliates
coincident with, or within three (3) months prior to or after, the Separation
Date; or (3) encourage any Alion consultant, vendor or other independent
contractor then under contract with Alion or any of its subsidiaries or
affiliates to cease work with Alion or any such subsidiary or affiliate.
          (b) The parties represent and agree that any breach of this Paragraph
is likely to cause irreparable injury to Alion and that damages for any breach
of this Paragraph are difficult to calculate. Therefore, upon breach of this
Paragraph, Alion will, at its election, be entitled to injunctive and other
equitable relief. However nothing in this Paragraph shall limit Alion’ right to
seek any relief or remedies, including damages to which it may be entitled.
          (c) It is the intention of the parties that (i) the restrictions
contained in this Paragraph be less restrictive than the restrictions contained
in the Employment Agreement; (ii) this Paragraph represents additional valid and
good consideration in exchange for Employee executing this Agreement; and
(iii) the restrictions contained in this Paragraph are reasonable as to time,
geographic scope, and in all other respects.
     9. GOVERNING LAW; SEVERABILITY
          This Agreement is entered into and shall be construed under the laws
of the Commonwealth of Virginia. In the event any provision of this Agreement is
determined to any extent to be illegal or unenforceable by a duly authorized
court of competent jurisdiction, then the illegal or unenforceable provision
shall be severed from this Agreement. In the event of such severance, the
remainder of this Agreement shall not be affected thereby, and each remaining
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law; provided, however, that the parties expressly acknowledge and
agree that the full waiver and release of all claims by Employee is essential to
effectuate the parties’ intent in entering into this Agreement and that, in the
event the general release of claims set forth in Paragraph 4 is severed, the
parties’ remaining obligations under this Agreement shall be deemed waived
(other than obligations arising under Paragraphs 5 and 8), and any consideration
or value delivered by one party to the other under this Agreement shall
constitute a binding obligation by the recipient to the other.

7



--------------------------------------------------------------------------------



 



     10. WAIVERS
          The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach.
     11. AMENDMENTS
          This Agreement may be modified or amended, in whole or in part, only
by the mutual agreement of the parties in writing.
     12. NO OTHER INDUCEMENTS
          This Agreement sets forth the entire understanding of the parties in
connection with the subject matter hereof. Any and all prior negotiations or
discussion, either oral or written, are merged into this Agreement. Neither of
the parties has made any settlement, representation or warranty in connection
herewith (except those expressly set forth in this Agreement) which has been
relied upon by the other party, or which acted as an inducement for the other
party to enter into this Agreement.
     13. PERSONS BOUND BY AGREEMENT
          This Agreement shall be binding upon and inure to the benefit of
Employee and Releasees and their respective successors.
     14. ASSIGNMENT OF INTERESTS
          Employee warrants that he has not assigned, transferred or purported
to assign or transfer any claim against Releasees.
     15. PREVAILING PARTY ENTITLED TO FEES
          In the event that any action or proceeding is initiated to enforce or
interpret the provisions of this Agreement, or to recover for a violation of the
Agreement, the prevailing party in any such action or proceeding shall be
entitled to its costs (including reasonable attorneys’ fees). Nothing in this
Paragraph is intended to, or shall, place any limitation or condition precedent
on Employee’s ability to challenge this Agreement.
     16. CONFIDENTIALITY
          Employee agrees to keep confidential the existence of this Agreement,
as well as all of its terms and conditions, and not to disclose to any person or
entity the existence, terms or conditions of this Agreement, except to his
attorney, financial advisors and members of his immediate family, provided they
agree to keep confidential such existence, terms and conditions. In the event
that Employee believes he is compelled by law to divulge the existence, terms or
conditions of this Agreement, he will notify Alion’s Law Department of the basis
for that belief before actually divulging the information. Employee hereby
confirms that, as of the date of this Agreement, he has not disclosed the
existence, terms or conditions of this Agreement, except as otherwise provided
in this Agreement. Alion also agrees to keep confidential the existence of this
Agreement and not to disclose its terms and conditions outside of Releasees, its
attorneys and consultants, unless Alion is otherwise required to disclose such
terms and conditions by operation of law or request by a governmental agency, or
as required by any federal or state securities laws or regulations.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions of
this Agreement as set forth above.

                  EMPLOYEE:            
 
               
By:
  /s/ Barry S. Watson            
 
 
 
Barry S. Watson      
 
Date    
 
                ALION SCIENCE AND TECHNOLOGY CORPORATION:    
 
               
By:
  /s/ Katherine Madaleno            
 
 
 
Katherine Madaleno      
 
Date    
 
  Corporate VP and Director of Human Resources            

9